 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
     Assistant Federal Public Defender
 3   Law Office of the Federal Public Defender
     411 E. Bonneville Avenue, Suite 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6   Attorney for Andrew Hanzelic

 7                     UNITED STATES DISTRICT COURT
 8                          DISTRICT OF NEVADA
                                                   -oOo-
 9
     UNITED STATES OF AMERICA,                          )
10                                                      )   Case No: 2:15-cr-127-RFB
                     Plaintiff,                         )
                                                        )   EMERGENCY STIPULATION TO
11                                                      )   MODIFY CONDITIONS OF RELEASE
            vs.                                         )   (EXPEDITED TREATMENT
12                                                      )   REQUESTED)
     ANDREW HANZELIC,                                   )
13                                                      )
                     Defendant.                         )
14                                                      )

15          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,

16   United States Attorney, and Sarah Kiewlicz, Trial Attorney, Department of Justice, counsel for the

17   United States of America, and Rene L. Valladares, Federal Public Defender, and Brian Pugh,

18   Assistant Federal Public Defender, counsel for Andrew Hanzelic, that Mr. Hanzelic’s pretrial

19   release travel condition be amended to allow Mr. Hanzelic to travel to the State of Washington.

20          This stipulation is entered into for the following reasons:

21          1.      Mr. Hanzelic’s father-in-law was recently diagnosed with stage four cancer.

22          2.      Mr. Hanzelic requests that he permitted to travel with his wife to Washington to

23   visit his father-in-law. Mr. Hanzelic and his wife have saved money and made arrangements to

24   travel to Washington to visit his father-in-law.
 1          3.      Mr. Hanzelic has been on pretrial supervision for three and a half years and has

 2   performed well. He has had no violations.

 3          4.      Mr. Hanzelic’s pretrial services officer has no objection to modifying

 4   Mr. Hanzelic’s conditions of release to permit travel to the State of Washington.

 5          5.      The parties agree to this modification.

 6          Dated this 12th day of December 2019.

 7          RENE L. VALLADARES                                   NICHOLAS A. TRUTANICH
            Federal Public Defender                              United States Attorney
 8

 9          By /s/ Brian Pugh_______________                     By /s/ Sarah Kiewlicz _______
            BRIAN PUGH                                           SARAH KIEWLICZ
10          Assistant Federal Public Defender                    Department of Justice Tax Division
            Counsel for Defendant
11

12   ORDER

13   IT IS SO ORDERED.

14

15   _____________________________
     RICHARD F. BOULWARE, II
16   United States District Judge

17           December 12, 2019
     DATED: _____________________

18

19

20

21

22                                                2

23

24
